EXHIBIT C ONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of Sypris Solutions, Inc.: (1) Registration Statement (Forms S-8 Nos.333-07195, 33-94544, 333-07199, 333-52589, 333-62781, 333-52593, 333-77883, 333-87882 and 333-87880) pertaining to the Sypris Solutions, Inc. 1994 Stock Option Plan for Key Employees and the Sypris Solutions, Inc. Independent Directors’ Stock Option Plan, (2) Registration Statement (Form S-8 No. 333-114982) pertaining to the Sypris Solutions, Inc. 2004 Equity Plan, and (3) Registration Statement (Form S-8 No. 333-166951) pertaining to the Sypris Solutions, Inc. 2010 Sypris Omnibus Plan; of our report dated March 31, 2015, relating to the consolidated financial statements of Sypris Solutions, Inc., appearing in this Annual Report on Form 10-K of Sypris Solutions, Inc. for the year ended December 31, 2014. /s/Crowe Horwath LLP Louisville, Kentucky March 31, 2015
